The defendant has furnished no brief. The record shows but two possible objections to the order which are now open for consideration. These are that the defendant is a foreign corporation and that the books and documents of which discovery is sought are outside the state. These objections, with others not now material, were urged in the superior court.
The fact that the defendant is a foreign corporation is of no consequence, for it has appeared generally in the suit, and consequently has submitted itself to the jurisdiction of the court. March v. Railroad,40 N.H. 548; Morrill v. Railroad, 55 N.H. 531.
A decree for discovery is in personam, and the usual rule in such cases applies. When equity has jurisdiction of the person a valid decree can be made even though it regulates the party's conduct touching property outside the state. Great Falls Mfg. Co. v. Worster, 23 N.H. 462.
Exception overruled.
All concurred. *Page 379